PER CURIAM.
Judgment reversed, and new trial ordered, with costs tp the appellant to abide event, upon Questions of fact. Held, that the finding of the learned trial justice “that there was no fraud or undue influence practiced upon the said Charles Owens by the defendant, John C. Owens, to obtain said mortgage, or in connection with the execution and delivery thereof,” and “that said mortgage was duly and freely acknowledged by the said Charles Owens, and delivered by him to said John O. Owens,” is against the weight of the evidence, and that, in view of the fact that the justice by whom the case was decided did not see the witnesses, another trial should he had.
STOVER, J., dissents. HISCOCK, J., not sitting.